Opinion,
Mr. Chief Justice Paxson:
The first assignment alleges that the court erred in allowing an amendment to the declaration. The cause below was a feigned issue under the sheriff’s interpleader act. The amendment consisted in specifying certain articles levied upon by the sheriff, consisting of household goods, claimed by the plaintiffs below. These articles appear to have been omitted in the declaration originally filed, and were included in the amended declaration. We see no objection to this amendment, especially in view of the fact, as appears in the charge of the court, that, upon the trial below, the defendant withdrew all claim to the household furniture which, as before observed, were the articles specified in the amended narr.
The remaining assignments, nineteen in number, are all to the admission of evidence. They are not assigned according to the Rule of Court. Said rule, Rule XXIV., is as follows:
“ When the error assigned is to the admission or rejection of evidence, the specification must quote the full substance of the bill of exceptions, or copy the bill in immediate connection with the specification. When the error is to the admission or rejection of a' writing, a full copy of the writing must be printed in the paper book. Any assignment of error not according to this, and the last rule, will be held the same as none.”
The “last rule” referred to, is Rule XXIII., as follows:
“ When the error assigned is to the charge of the court, or *463to answers to points, the part of the charge, or the points and answers referred to, must be quoted, totidem verbis, in the specification.”
The object of Rule XXIV. is apparent. The assignments of error are all that remain in this court after the record goes down, to show upon what ground the court has decided the case. They really constitute the pleadings here. If the evidence objected to and admitted is not set forth in the assignment, or the substance of it given, there is nothing in this court to show that error has been committed. The answer to the question may have been perfectly harmless, or the witness may not have answered it at all, or he may have had no knowledge upon the subject. This is a sufficient reason for the rule, but it is not the only one. When the evidence is given as required, this court can see at a glance whether the objection is well founded; whereas,if not given, we are obliged to turn to the evidence in the examination of each assignment. Tn this case, there were nineteen of such assignments, and it requires that each judge of this court shall search out the evidence from a mass of about two hundred printed pages, in connection with each assignment. This is imposing an amount of useless labor upon us which we are not called upon to bear, and which wo have not the leisure to perform, even had we the inclination. It consumes time that should be devoted to more important duties. The rule of court is a wise and proper regulation, and imposes no hardship upon the Bar. It is so constantly and persistently violated that we can only correct it by declining to consider alleged errors not properly assigned. For these reasons the assignments in this ease, from two to twenty inclusive, will not be considered or discussed.
Judgment affirmed.